Per Curiam.
The husband in this divorce proceeding appeals from the court’s award to the wife of alimony and support and its division of their property.
During the course of a 20-year marriage the parties amassed an estate valued at approximately $200,000. The husband’s annual income in recent years has ranged from $25,000 to $45,000. The court granted the wife property having a value of over $75,000. In addition, she received $750 a month alimony and $150 a month support for each of three children, one of whom will reach 21 years of age in September of this year.
The husband asserts that the decision was an abuse of the court’s discretion. We find nothing in the record to support this contention. In view of the duration of their marriage, the size of the estate, and plaintiff’s income, we hold that the amounts granted the wife were in all respects reasonable and proper. Defendant is awarded $400 attorneys’ fees on this appeal.
Affirmed.